DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1, 21, and 27 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the best prior art found during the examination of the present, Park et al. (U.S. Patent Application Publication # 2015/0327023 A1) teach a method for “detecting a movement of a user and providing a service according to the movement of the user in an electronic device.”(Fig.1; Paragraph [0003]) Further, Park et al. teach a mobile terminal, content source device, and a service device. (Fig(s).1-5 and 12-14), in view of Sajassi et al. (U.S. Patent Application Publication # 2014/0198795 A1) teach “methods and apparatus for providing metro Ethernet services.”(Paragraph [0003]), and Bear et al. (U.S. Patent Application Publication # 2009/0028169 A1) teach a packet architecture comprising of TOS/DSCP field (Fig.2 @ 240), fail to disclose: “wherein the value of the class of service parameter for each of the another one or more packets of the plurality of packets does not indicate the content source.” Also, the examiner submits that the above limitations are not taken alone but are viewed 
Claims 2-8 are also allowed by virtue of their dependency on claim 1.
Regarding claim 21, the best prior art found during the examination of the present, Park et al. (U.S. Patent Application Publication # 2015/0327023 A1) teach a method for “detecting a movement of a user and providing a service according to the movement of the user in an electronic device.”(Fig.1; Paragraph [0003]) Further, Park et al. teach a mobile terminal, content source device, and a service device. (Fig(s).1-5 and 12-14), in view of Sajassi et al. (U.S. Patent Application Publication # 2014/0198795 A1) teach “methods and apparatus for providing metro Ethernet services.”(Paragraph [0003]), and Bear et al. (U.S. Patent Application Publication # 2009/0028169 A1) teach a packet architecture comprising of TOS/DSCP field (Fig.2 @ 240), fail to disclose: “wherein the value of the class of service parameter for each of the another one or more packets of the plurality of packets does not indicate the content source.” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 22-26 are also allowed by virtue of their dependency on claim 21.
Regarding claim 27, the best prior art found during the examination of the present, Park et al. (U.S. Patent Application Publication # 2015/0327023 A1) teach a method for “detecting a movement of a user and providing a service according to the movement of the user in an electronic device.”(Fig.1; Paragraph Sajassi et al. (U.S. Patent Application Publication # 2014/0198795 A1) teach “methods and apparatus for providing metro Ethernet services.”(Paragraph [0003]), and Bear et al. (U.S. Patent Application Publication # 2009/0028169 A1) teach a packet architecture comprising of TOS/DSCP field (Fig.2 @ 240), fail to disclose: “wherein the value of the class of service parameter for each of the another one or more packets of the plurality of packets does not indicate the content source;” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 28-32 are also allowed by virtue of their dependency on claim 27.
Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Arolovitch (U.S. Patent Application Publication # 2010/0005171 A1) teach “the decision of granting or denying the preferred class-of-service is conditioned on user client 11 contacting the network prioritization optimization service 51c prior to that, and additionally or alternatively contacting the caching optimization service 51a, and additionally on denial of request for ”(Paragraph [0138])
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or early communications from the Examiner should be directed to Salvador E. Rivas whose telephone number is (571) 270-1784. The examiner can normally be reached on Monday-Friday from 7:00AM to 3:30PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Un C. Cho can be reached on (571) 272- 7919. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
January 25, 2022